By the Court.

Lumpkin, J.
delivering the opinion.
[1.] The only question in this case is, when a plaintiff bids-off property of his debtor at Sheriff’s sale, brought to the block by levy and sale, under his own fi.fa. can he, after refusing to comply with his bid, come into Court and have his execution satisfied out of other monies of the debtor, and thus drive the latter to his action to recover out of him the amount, of his bid ?
In stating the case thus, we have intentionally avoided the - supposed technical difficulties in putting it upon the doctrine of set-off. And we can see no practical difficulty in holding; *403that the plaintiff shall account for his bid before he shall be -allowed to levy and sell other property, or claim money.
Does not justice sanction — yea, demand this course ? 'Would not a contrary practice be highly oppressive to debtors ? Can it be right, to allow the creditor to force the de•-fendants’ property into market, bid it off himself, refuse to .pay for it, but proceed to levy and sell again or claim money and drive the debtor to his action — at the end of which, .perhaps, he would realize nothing by reason of the insolvency •of the plaintiff? We cannot think so.
It is said that the plaintiff may have substantial and sufficient grounds for refusing to comply with his bid. Let him, ■then, while the money is impounded, and before it is distributed, tender an issue and try the question before a Jury, if it be one of fact, or the Court, if it be one of law. This will be the cheapest and most direct way of settling the matter; and for that reason, commends itself to our approval.
When this credit is allowed, the purchaser, Massett, will be entitled, of course, to a deed from the Sheriff to the land, .as well as an acquittance for the amount of his bid.